SENTENCIA
Mediante este certiorari se nos solicita que revisemos la Sentencia emitida por el Tribunal de Apelaciones en el caso de autos. En ella, el foro apelativo intermedio revocó el dictamen del Tribunal de Primera Instancia.
Debemos resolver si surge de los hechos que se perfec-cionó un contrato entre las partes. De entender que no se perfeccionó un contrato, debemos resolver cuál es el crite-rio para determinar el importe a que tiene derecho un con-tratista cuando se pacta un cambio en la obra sin un acuerdo en cuanto al precio.
Examinemos los hechos que originaron esta controversia.
*41I
El municipio de San Sebastián, dueño de la obra, con-trató a Vissepó & Diez Construction Corp. (Vissepó) como contratista general para el techado del Coliseo del Munici-pio de San Sebastián (Coliseo). Para realizar el aludido trabajo, Vissepó subcontrató a Santiago Metal Manufacturing Corp. (Santiago). El 12 de octubre de 2001 Santiago subcontrató, a su vez, a Dañosa Caribbean, Inc. (Dañosa) para que realizara el techado del Coliseo.(1) Dañosa cotizó la obra por $145,774, cantidad aceptada por Santiago.
Durante la ejecución de la obra se realizaron dos cam-bios al proyecto para realizar los trabajos no convenidos en el contrato original. (2) El segundo de los cambios es el que suscita esta controversia.)(3) Este cambio tenía como propó-sito cubrir la parte inferior del alero del Coliseo con unas planchas de metal.
El 9 de agosto de 2002 Santiago cotizó a Vissepó la obra —objeto de la segunda orden de cambio— para subcontra-tar a Dañosa. En esta cotización Santiago estimó el costo de la obra en $29,498.60.(4) Santiago realizó esta cotización antes de conocer la cotización de Dañosa, puesto que Vis-sepó le presionaba para evitar retrasos en la obra.
El 25 de octubre de 2002 Dañosa le envió una carta a Santiago en la que cotizó el proyecto objeto de la segunda *42orden de cambio por $63,680. Además, Dañosa le indicó a Santiago que esperaba por su aprobación para proceder a efectuar el trabajo. Sin embargo, para esa fecha Dañosa ya había comenzado a instalar las planchas de metal en el alero del Coliseo. Para ello, Dañosa subcontrató a Cibel Metal Products (Cibel).
El 1 de noviembre de 2002 Santiago envío una carta a Dañosa en la que aludió a una conversación telefónica en-tre ambos. En la referida carta, Santiago confirmó el con-tenido de la comunicación telefónica “en relación a los tra-bajos adicionales de cubrir la parte inferior del alero con el mismo material del techo”.(5) Además, Santiago se respon-sabilizó por los costos adicionales de surgir problemas con el diseñador. Sin embargo, en esta carta no se estableció el precio pactado.
El 22 de noviembre de 2002 Cibel, subcontratista de Da-ñosa, concluyó la instalación de las planchas de metal en el alero del Coliseo. Por ello, Dañosa le pagó la totalidad del trabajo realizado antes de que la segunda orden de cambio fuera tramitada. (6)
En relación con la segunda orden de cambio, Santiago confeccionó dos documentos. El primer documento estable-ció la cantidad de $63,680, mientras que el segundo docu-mento fijó la suma de $29,047.10 para la obra objeto de la segunda orden de cambio.(7) Ambos documentos establecen que no serán válidos hasta que sean firmados por el dueño de la obra y el contratista.(8) Sin embargo, ninguno de los documentos fue firmado por ambas partes. El primer docu-*43mentó fue firmado sólo por Dañosa el 3 de abril de 2003, mientras que el segundo fue firmado exclusivamente por Santiago el 23 de abril de 2003. Nótese que para ambas fechas la obra en controversia había concluido. Posterior-mente, mediante una comunicación escrita, Dañosa y Santiago intentaron negociar la cantidad adeudada sin poder llegar a un acuerdo.
Así las cosas, el 13 de abril de 2007 Dañosa presentó en el Tribunal de Primera Instancia una demanda de cobro de dinero contra Santiago. En la demanda, Dañosa reclamó $63,680 por la obra realizada en el alero del Coliseo.(9) Santiago contestó la demanda y aceptó que había una deuda, pero negó que ésta fuese por la cantidad reclamada.
Luego de celebrado el juicio en su fondo, el 17 de marzo de 2008 el Tribunal de Primera Instancia declaró “con lu-gar” la demanda de cobro de dinero presentada por Dañosa. Su decisión se amparó en la doctrina de enrique-cimiento injusto. Entendió que entre las partes no existía un contrato válido sobre la segunda orden de cambio. A esos efectos, el foro primario concluyó que ninguno de los dos documentos de la orden de cambio en controversia contó con la firma de ambas partes.
El Tribunal de Primera Instancia entendió que Dañosa inició los trabajos sin el consentimiento de Santiago, por lo que asumió el riesgo de que su cotización fuera rechazada, como en efecto sucedió. El foro primario entendió que Santiago cometió un error el cual intentó subsanar mediante un ajuste en el precio de la segunda orden de cambio. Sin embargo, Santiago no obtuvo confirmación de Dañosa para tal reducción en el precio. Por lo tanto, el Tribunal de Pri-mera Instancia dictaminó que Santiago asumió también el riesgo y Dañosa no aceptó.
*44Al declarar “con lugar” la demanda, el foro primario or-denó a Santiago que pagara a Dañosa $29,498.60 en vez de $63,680, cantidad reclamada por Danosa.(10) Además, el Tribunal de Primera Instancia ordenó a Dañosa el pago de $2,000 en concepto de honorarios por temeridad. Ello por entender que Dañosa insistió en su reclamo hasta las últi-mas consecuencias, “a pesar de reconocer la falta de [las dos] firmas para validar la orden de cambio #2”.(11)
Inconforme con el dictamen del Tribunal de Primera Instancia, Dañosa presentó un recurso de apelación ante el Tribunal de Apelaciones. El 20 de junio de 2008 el foro apelativo intermedio emitió una Sentencia en la que revocó al foro primario y resolvió lo siguiente: (1) que existía un contrato entre las partes; (2) que el precio convenido en el contrato era el reclamado por Dañosa, a saber,$63,680, y (3) eliminó la partida concedida a favor de Santiago en concepto de honorarios por temeridad.
Insatisfecho con el dictamen emitido por el Tribunal de Apelaciones, Santiago acudió ante nos mediante un re-curso de certiorari señalando la comisión del error si-guiente:
Erró el Tribunal de Apelaciones al determinar que no había controversia en cuanto a las determinaciones de hechos que hizo el Tribunal de Primera Instancia y luego intervenir con la apreciación de la prueba del Tribunal de Primera Instancia para fin [al] mente determinar que hubo un contrato válido en-tre las partes y concluir que no era de aplicación la doctrina de enriquecimiento injusto. Recurso de certiorari, pág. 6.
El 20 de marzo de 2009 expedimos el auto de certiorari solicitado en el caso de autos. Con el beneficio de la com-parecencia de ambas partes, revocamos en parte la Senten-cia emitida por el Tribunal de Apelaciones y devolvemos el *45caso al Tribunal de Primera Instancia para que, a tenor con la prueba presentada y admitida, se adjudique si se pactó el precio de la obra producto de la segunda orden de cambio. Confirmamos la determinación del foro apelativo intermedio de eliminar la partida de honorarios por temeridad.
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez con-currió con una opinión escrita, a la cual se unieron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo. El Juez Asociado Señor Martínez Torres concurrió con una opinión escrita. El Juez Presidente Señor Hernández Denton emitió una opinión concurrente y disidente. La Juez Asociada Señora Rodríguez Rodríguez disintió con una opinión escrita, a la cual se unió la Jueza Asociada Señora Fiol Matta.

(1) Ambas partes acordaron un contrato de ejecución de obras.


(2) Los cambios realizados a un proyecto de construcción son conocidos en la industria de la construcción como “change orders”. También suelen utilizarse los términos “orden de cambio” o “cambio de orden”. En lo sucesivo, nos referiremos a estos cambios como “órdenes de cambio” u “orden de cambio”, según aplique. En este caso, los cambios al proyecto de construcción son producto de la Orden de Cambio Número Uno de 14 de noviembre de 2002 y de la Orden de Cambio Número 2, para la cual se confeccionaron dos documentos: uno de 3 de abril de 2003 y otro de 23 de abril de 2003.


(3) Orden de Cambio Número 2.


(4) Santiago Metal Manufacturing Corp. (Santiago) tomó como base para su cotización el hecho de que el área del techo medía 15,191 pies cuadrados y que costaría $145,774, según la cotización de Dañosa Caribbean, Inc. (Dañosa), mientras que el alero tenía un área menor a los 2,000 pies cuadrados.


(5) Carta de Santiago a Dañosa de 1 de noviembre de 2002. Véase Apéndice, pág. 68.


(6) El primer documento de la Orden de Cambio Número 2 fue tramitado el 3 de abril de 2003.


(7) El cambio de precio se realizó para corregir una equivocación en la cuantía producto de un error de la persona que tomó la información por parte de Santiago. Una vez Santiago se percató del error, sustituyó la primera cifra por la cantidad aprobada por Vissepó & Diez Construction Corp. (Vissepó).


(8) “Not valid until signed by the Owner and Contractor.” Véase Apéndice, págs. 80 y 81.


(9) Dañosa Caribbean, Inc. (Dañosa) también reclamó otras cantidades de dinero alegadamente adeudadas por Santiago. Luego de varios trámites procesales, Santiago pagó las sumas que no estaban en disputa. De esa forma, la controversia quedó reducida a la cantidad de $63,680 que Dañosa alega Santiago le debe por el trabajo objeto de la segunda orden de cambio.


(10) La suma establecida por el Tribunal de Primera Instancia es igual a la que Santiago recibió de Vissepó en concepto del trabajo aludido en la segunda orden de cambio.


(11) Véase Apéndice, pág. 108.